DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued claim objections are hereby withdrawn in view of the amended claims 2 and 5.

 	The Applicant’s arguments with respect to claims #1-6, 8, and 9 in the reply filed on February 22, 2022 have been carefully considered and are partially persuasive.  Claims 1-4 are partially rejected with new prior art.  Claims 5, 6, 8, and 9 are indicated as being allowable.

Claim Rejections 35 U.S.C. § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Luo et al. (U.S. Patent Publication No. 2019/0157378 A1), hereafter “Luo”.

 	As to claim 1, Luo teaches:
A semiconductor device (FIG. 1J) in which a capacitor is arranged on a substrate, the semiconductor device comprising: the substrate 100 having a main surface (top surface).

A wiring layer (layers formed above 100) arranged on the main surface and having the capacitor.

Wherein: the wiring layer includes: a first insulation film 102 disposed on the substrate, a lower electrode 104 arranged on the first insulation film so as to cover the lower electrode; a second insulation film 108 disposed on the first insulation film so as to cover the lower electrode; an intermediate electrode 110 disposed on the second insulation film and facing the lower electrode; a third insulation film 114 disposed on the second insulation film so as to cover the intermediate electrode; and an upper electrode 116 arranged on the third insulation film and facing the intermediate electrode.  

The capacitor includes a first capacitor (C1 = 104+108+110) having the lower electrode 104 and the intermediate electrode 110, and a second capacitor (C2 = 110+114+116) having the intermediate electrode 110 and the upper electrode 116.

The first capacitor and the second capacitor are connected in parallel to each other by electrically connecting the lower electrode and the upper electrode.  Luo teaches that C1 and C2 are connected in parallel by electrically connecting the lower and upper electrodes via conductive structures 134A, 134B, and 136.  See Luo, ¶ [0064], FIG. 1J.

The intermediate electrode has a higher potential than the lower electrode and the upper electrode.  The Examiner notes that this functional limitation does not add any structural limitations and Luo’s device is capable of performing this functional limitation because the intermediate electrode has a separate conductive structure 134C.  

The intermediate electrode is located entirely inside at least one of the lower electrode and the upper electrode in a direction parallel to the main surface of the substrate.  Luo teaches the intermediate electrode 110 located entirely inside the lower electrode 104 in a direction (horizontal direction) parallel to the main surface of the substrate.
	

 	As to claim 3, Luo teaches the second insulation film 108 may be formed from combinations of oxide and nitride.  Id. at ¶ [0027].


Claims Allowable If Rewritten in Independent Form
 	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 2, Luo teaches the opposite, i.e. that a distance between the lower electrode 104 and the intermediate electrode 110 (the thicknesses of layers 106+108) is greater than a distance between the intermediate electrode 110 and the upper electrode 116 (the thicknesses of layers 112+114).  Id. at ¶¶ [0025], [0027], [0031], [0034].

 	As to claim 4, Luo does not teach the limitations of the ground wiring and well region and no other prior art was found.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  claims 5, 6, 8, and 9 are indicated as being allowable because prior art fails to teach the limitations of the well region and ground wiring.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBERR L CHI/Primary Examiner, Art Unit 2829